internal_revenue_service number release date -------------------- ------------------------ ------------------------------------------------------------ ------------------------------------------------------------ ----- ----------------- --------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-119471-06 date date legend employer ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------- ----------------------------- -------------------------------------------------------------- trust dear -------------- this responds to your letter of date and subsequent correspondence requesting rulings concerning the proper federal_income_tax treatment under sec_105 and sec_106 of the internal_revenue_code code of retiree health benefits provided to management employees their spouses and dependents you represent that employer established the trust for the benefit of eligible management employees their spouses and dependents trust funds are used to pay for retiree health benefits payable under the employer’s retiree health care policy the policy under the policy retiree health benefits are limited to management employees who meet certain service requirements retire on a voluntary basis and are covered by the employer’s health plan at anytime in the months preceding retirement eligible management employee upon reaching retirement an eligible management employee’s accumulated and unused sick and vacation_leave accrued on the date of plr-119471-06 retirement is paid into the trust and used for the payment of the premiums for the employer’s health policy and other health insurance covering the retiree his or her spouse and dependents including premiums under medicare you represent that once an eligible management employee reaches retirement retiree health coverage is automatic and mandatory for the retiree his or her spouse and dependents and that an eligible management employee cannot elect in or out of coverage if an eligible management employee dies before retirement and is survived by a spouse or dependents retiree health_insurance_coverage is extended to a surviving_spouse and any dependents at the time of the employee’s death after the death of the surviving_spouse or dependents the remaining value of the accumulated and unused sick and vacation_leave will be applied to any unreimbursed medical_expenses of the employee’s spouse or dependents incurred at any time in the months prior to the death of the employee’s spouse or dependents with any remaining balance being forfeited if the eligible management employee dies before retirement and is not survived by a spouse or any dependents then the accumulated and unused sick and vacation_leave will be applied to any unreimbursed medical_expenses of the employee incurred at any time in the months prior to the death of the employee with any remaining balance being forfeited you represent that under no circumstance may the retired eligible management employee or the retired eligible management employee’s spouse or dependents receive any unused amounts at any time in cash or other_benefits any amounts not applied to health insurance or to reimburse medical_expenses will be forfeited sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 of the code provides that the gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations states that the gross_income of an employee does not include contributions which his employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee the employee’s spouse or the employee’s dependents as defined in sec_152 of the code the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits plr-119471-06 sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in sec_152 sec_1_105-2 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in situation of revrul_2005_24 2005_16_irb_892 an employer sponsors a reimbursement plan that reimburses the substantiated medical_care expenses of both current and former employees including retired employees their spouses and dependents under no circumstances may an employee receive taxable or nontaxable benefits under the plan other the reimbursement of medical_care expenses_incurred by the employee and his or her spouse and dependents when an employee retires the employer automatically and on a mandatory basis as determined under the plan contributes an amount to the reimbursement plan equal to the value of all or a portion of the retired employee’s accumulated unused vacation and sick leave under no circumstances may the retired employee or the retired employee’s spouse or dependents receive any of the designated amount in cash or other_benefits the ruling concludes that coverage and reimbursements made under the plan described in situation are excludable from gross_income under sec_106 based on the information submitted and the representations made we conclude that for periods on or after date amounts paid to the trust and amounts paid from the trust which are used exclusively to pay for health insurance premiums and other medical_expenses of retired eligible management employees and retired eligible management employees’ spouses and dependents as defined in sec_152 determined without regard to sec_152 b and d b are excludable from gross_income under sec_105 and sec_106 of the code the trust will be classified as a_trust within the meaning of sec_301_7701-4 because the principal and income of the trust may be applied in plr-119471-06 discharge of legal obligations of the employer under sec_677 employer shall be treated as the owner of the trust accordingly under sec_677 there shall be included in computing employer’s taxable_income and credits those items of income deductions and credits against tax of the trust subject_to the provisions of the code applicable to sec_501 organizations no opinion is expressed concerning whether the policy satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations in addition no opinion is expressed concerning the federal tax consequences of the policy under sec_83 sec_409a sec_457 or any other provision of the code other than those specifically stated herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
